DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, “A system for modifying light passing from a medical scope to a camera, 4the system comprising: 5a camera having a distal end and an image sensor; 6a first light conditioning attachment including: 7a body including an optical portal, the body having a proximal end adapted to be 8attached to and detached from the camera's distal end, and a distal end adapted to 9be attached to and detached from the medical scope, the optical portal positioned 10to allow light from the medical scope to pass from the medical scope to the image 11sensor of the camera; 12an optical assembly optically positioned between the proximal and distal ends, 13including a collimation lens group and an optical group including a beam splitter 14or a pupil splitter, the collimation lens group operable to receive image light from 15the medical scope in a substantially afocal state and increase collimation of the 16image light through refraction, the optical group operable to receive the image 17light from the collimation lens group and with the image light substantially afocal, 18split the image light into a first portion of image light and a second portion of 19image light, and direct the first portion of image light along a first optical path and 20the second portion of image light along a second optical path; and 21an identification indicator adapted to be recognized by the camera or a camera 22control unit; 23wherein the camera further comprises a lens aperture sized to receive light from the first and 24second optical paths, and a lens group operable to focus the first portion of image light on a first 25area of the image sensor and focus the second portion of image light on a second portion of the image sensor separate from the first portion; and Ser. No.: 16/150,9642 Docket No. P17630USwherein the camera control unit is adapted to recognize, by means of the identification indicator,  when the first light conditioning attachment is attached to the camera's distal end and 3when a second light conditioning attachment is attached to the camera's distal end, and in 4response to recognizing the first light conditioning attachment, selecting and enabling image 5processing algorithms specific to the first light conditioning attachment for processing image 6data from the image sensor” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record. 
	Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Additionally, independent claim 10 is allowable for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 12, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795